DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed February 4, 2022. Claims 1-6, 47 and 48 were previously pending, with claims 4-6 withdrawn from consideration. Applicant amended claims 1, 3-5, 47 and 48. Claims 1-3, 47 and 48 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 47 and 48 under 35 U.S.C. 112(b). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3, 47 and 48 under 35 U.S.C. 101, Applicant argues the following:
	“In response, Applicant wishes to point out the present invention does not merely determine the presence of any of SEQ ID NOS: 22, 25 or 27 in a sample, but determines the differential expression of each of those disparate miRNAs collectively in a fluid sample selected from the group consisting of blood, cerebrospinal fluid, plasma, serum and saliva compared to that of a healthy cohort. Moreover, the present invention also requires use of a differential expression level of at least 1.2 fold over the cohort for determination of a disease state.
	Although the record evidences that a single biomarker could certainly be used to determine a state of Alzheimer’s disease state, Applicant has discovered that by (i) combining all 
As to that, although the claims are directed towards medical diagnostics, medical diagnostic claims are not per se unpatentable. Athena Diagnostics, Inc. v. Mayo Collaborative Svs., LLC, 927 F3d 1333, 1340 (Fed. Cir. 2019). (“[A]n inventive concept can sometimes come from the discovery of an unknown natural phenomenon and its application for a diagnostic purpose,” thereby making specific claims to such a discovery patent eligible.)
Applicant earnestly submits that by the foregoing amendment, pending claim 1 now recites the subject matter of the present invention with the specificity required Accordingly, Applicant submits this rejection is overcome and withdrawal thereof is respectfully requested. In view of the above amendments and remarks, Applicant submits that all of the Examiner's concerns are now overcome and the claims are now in allowable condition.”
Response
However, as previously explained the claims as amended are still directed to a naturally occurring correlation between the expression levels of the three claimed miRNAs and the presence of Parkinson’s disease. As to Applicant’s argument that the correlation is novel, MPEP 2106.04.I states the following:
“The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).” (emphasis added by examiner)
	Therefore, the newly discovered naturally occurring correlation is still a naturally occurring correlation.
	Regarding Applicant’s statement from Athena Diagnostics, Inc. v. Mayo Collaborative Svs., LLC, 927 F3d 1333, 1340 (Fed. Cir. 2019): “[A]n inventive concept can sometimes come from the discovery of an unknown natural phenomenon and its application for a diagnostic purpose,” thereby making specific claims to such a discovery patent eligible.”, this statement has been taken out of context and has nothing to do with the court’s conclusion.
The case in question involved claims to diagnosis of neurotransmission or developmental disorders related to [MuSK] in a mammal comprising the step of detecting in a bodily fluid of said mammal autoantibodies to an epitope of [MuSK] from U.S. Patent No. 7,267,820. Eligibility of claims 6-9 under 35 U.S.C. 101 was at issue. One of the dependent claims, claim 7, recites:
7. A method according to claim 1, comprising
contacting MuSK or an epitope or antigenic determinant thereof having a suitable label thereon, with said bodily fluid,
immunoprecipitating any antibody/MuSK complex or antibody/MuSK epitope or antigenic determinant complex from said bodily fluid and
monitoring for said label on any of said antibody/MuSK complex or antibody/MuSK epitope or antigen determinant complex,
wherein the presence of said label is indicative of said mammal is suffering from said neurotransmission or developmental disorder related to [MuSK].
Claim 8 depends from claim 7 and recites that the label is a radioactive label. Claim 9 depends from claim 8 and recites: 
(1) contacting MuSK or an epitope thereof having a 125I label, with bodily fluid; 
(2) immunoprecipitating any antibody/MuSK complex; and 
(3) monitoring for the label on the complex, wherein the presence of the label indicates the presence of a MuSK-related disorder.
Regarding step A of the eligibility analysis, the court stated:
“The claims at issue here involve both the discovery of a natural law and certain concrete steps to observe its operation. Claim 9, the most specific claim at issue, recites the following method to detect MuSK autoantibodies: (1) mixing MuSK or an epitope thereof having a 125I label with bodily fluid; (2) immunoprecipitating any resulting antibody/MuSK complex; and (3) monitoring for the label on the complex. '820 patent col. 12 l. 62-col. 13 l. 9. The claim then concludes in the wherein clause with a statement of the natural law, i.e., the discovery that MuSK autoantibodies naturally present in a patient sample, detected with the 125I label bound to the MuSK/antibody complex, indicate that the patient is suffering from a MuSK-related neurological disorder. Id. col. 13 ll. 2-5.
As in Cleveland Clinic and Ariosa, we conclude that claims 7-9 are directed to a natural law because the claimed advance was only in the discovery of a natural law, and that the additional recited steps only apply conventional techniques to detect that natural law. The specification of the '820 patent highlights the discovery of the natural law, explaining that "[t]he present inventors surprisingly found that many of the 20% of MG patients [who] do not exhibit any autoantibodies to [the acetylcholine receptor], instead have ... antibodies directed against the extracellular [amino]-terminal domains of MuSK." Id. col. 1 ll. 54-57. Further, the specification describes the claimed concrete steps for observing the natural law as conventional. It teaches that "[t]he actual steps of detecting autoantibodies in a sample of bodily fluids may be performed in accordance with immunological assay techniques known per se in the art," including radioimmunoassays and ELISA. Id. col. 3 ll. 33-37. Likewise, the specification identifies "[i]odination and immunoprecipitation" as "standard techniques in the art." Id. col. 4 ll. 10-12. The '820 patent thus describes the claimed invention principally as a discovery of a natural law, not as an improvement in the underlying immunoassay technology. Consistent with the specification, the claims are directed to that law.” (emphasis added by examiner)
	The court further stated:
“We consider it important at this point to note the difference between the claims before us here, which recite a natural law and conventional means for detecting it, and applications of natural laws, which are patent-eligible. See Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 1133-36 (Fed. Cir. 2018) (holding that method of treatment by administering drug at certain dosage ranges based on a patient's genotype was not directed to a natural law). Claiming a natural cause of an ailment and well-known means of observing it is not eligible for patent because such a claim in effect only encompasses [753] the natural law itself. But claiming a new treatment for an ailment, albeit using a natural law, is not claiming the natural law.” (emphasis added by examiner)
	Regarding step B of the eligibility analysis, the court stated:
“Athena also argues that the claimed steps were unconventional because they had not been applied to detect MuSK autoantibodies prior to Athena's discovery of the correlation between MuSK autoantibodies and MG. Even accepting that fact, we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because "[t]he inventive concept necessary at step two... cannot be furnished by the unpatentable law of nature ... itself." Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73, 132 S.Ct. 1289 (considering whether the "claimed processes (apart from the natural laws themselves)" were routine and conventional). Rather, to supply an inventive concept the sequence of claimed steps must do more than adapt a conventional assay to a newly discovered natural law; it must represent an inventive application beyond the discovery of the natural law itself. Because claims 7-9 fail to recite such an application, they do not provide an inventive concept.
Similar to its step one argument, Athena further argues that the claims recite an inventive concept because they use a man-made molecule, i.e., labeled MuSK. Athena analogizes its methods involving labeled MuSK to the composition claims involving cDNA held eligible in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 594-95, 133 S.Ct. 2107, 186 L.Ed.2d 124 (2013). However, the method claims at issue here are unlike the claims held eligible in Myriad, which recited a new composition of matter that was not a natural product. Id. For the same reasons that we have concluded that attaching a label to MuSK did not make the claims directed to an eligible concept at [755] step one, we conclude that appending labeling techniques to a natural law does not provide an inventive concept where, as here, the specification describes 125I labeling as a standard practice in a well-known assay.” (emphasis added by examiner)
	Therefore, the conclusion of this case is that the claims are not patent eligible under 35 U.S.C. 101 because “…claims 6-9 of the '820 patent recite only a natural law together with conventional steps to detect that law.”
	The case is therefore fully analogous to the instant case, where a correlation between the expression levels of three miRNAS in a sample and Parkinson’s disease, which is a natural law, is detected using conventional methods, such as quantitative RT-PCR, microarray analysis or sequencing.
	The rejection is maintained.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3, 47 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Following the analysis below the claims are not patent eligible under 35 U.S.C. 101.
Step 1: YES. The claims recite a process involving determination of the presence of at least three miRNAs in a sample, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The independent claim 1 recites a method of determining Parkinson’s disease in a human subject by obtaining a sample and identifying differential levels of three miRNAs in a sample. Therefore the claims are directed to a naturally-occurring correlation between Parkinson’s disease and the presence of certain miRNAs, which is a law of nature.
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of obtaining a sample and determination the presence of at least three or one miRNAs  is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Further, the correlation is not explicitly used. Determining the levels of three miRNAs merely instructs a practitioner to use any detection technique for such determination. Claims 3, 47 and 48 recite techniques to be used for gene expression determination, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of the presence of miRNAs, as detailed in the review of Hunt et al. (Annu. Rev. Anal. Chem., vol. 8, pp. 217-237, 2015). 
This judicial exception is not integrated into a practical application because no other method steps are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited.
	In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
7.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 28, 2022